         Case 4:19-cv-00106-RSB-CLR Document 41 Filed 05/27/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

    HARRIET M. SINGLETON,                   )
                                            )
                   Plaintiff,               )
                                            )
    v.                                      )           CV419-106
                                            )
    GARDEN CITY, GEORGIA, et                )
    al.,                                    )
                                            )
                   Defendants.              )

                                       ORDER

         Before the Court is plaintiff’s letter of May 12, 2020, captioned

“Objections to Magistrate Judge’s Findings and Recommendations.”1 Doc.

39. The letter includes a description of plaintiff’s relationship with her

prior counsel, an objection to the Court stating that she failed to pay

counsel, a request for the appointment of counsel, and a belief that former

counsel should return the fees paid.2 Id. A telephonic conference call was


1 This filing was docketed as an Objection to Counsel’s Motion to Withdraw (doc. 30).
The Clerk of Court is DIRECTED to correct the docket to reflect it as an Objection to
the Sealed Findings and Recommendation of March 18, 2020 (doc. 31).
2
 Plaintiff claims that “[t]he letter I received from your courts stated that I didn’t pay
her.” Doc. 39 at 1. The Court presumes that this is in reference to the Court’s Findings
and Recommendation. See doc. 31 at 4 (“[Counsel] stated that in November 2019, she
had decided to withdraw from the case due to disagreements with her client, including
a lack of payment.”).
     Case 4:19-cv-00106-RSB-CLR Document 41 Filed 05/27/20 Page 2 of 5




conducted on May 15, 2020, during which none of these issues were raised.

The Court, therefore, considers these matters waived by the superseding

conference.

      To the extent that plaintiff seeks judicial action, her letter is an

unacceptable instrument. This is a motions driven Court. See In re

Unsolicited Letters to Federal Judges, 120 F.Supp.2d 1073, 1074 (S.D. Ga.

2000) (“Put another way, if a litigant seeks judicial action of any sort . . .,

it must be contained within a motion arising from a properly filed lawsuit.

It cannot be requested in a personal letter to a judge.”); see also Fed. R.

Civ. Pro. 7(b)(1) (“A request for a court order must be made by motion.”).

Unlike letters, which often lack clarity and can be easily mischaracterized,

motions articulate in a clear and direct manner what is sought from the

court and the factual and legal support for such request. Should plaintiff

seek relief from the Court, she must file a formal motion or objection.

      Though the Court has the authority to construe the filings of pro se

litigants so as to give them legal utility, doing so is not appropriate here.

See Retic v. United States, 215 Fed. App’x 962, 964 (11th Cir. 2007)

(“Federal courts sometimes will ignore the legal label that a pro se litigant

attaches to a motion and recharacterize the motion in order to place it
     Case 4:19-cv-00106-RSB-CLR Document 41 Filed 05/27/20 Page 3 of 5




within a different legal category.” (quoting Castro v. United States, 540

U.S. 375, 381 (2003)); Rameses v. U.S. Dist. Court, 523 F. App’x 691, 694

(11th Cir. 2013) (The Court may “recharacterize a pro se litigant’s motion

to create a better correspondence between the substance of the motion and

its underlying legal basis.”). The Findings and Recommendation was

issued pursuant to Local Rule 83.5(g), which does not provide a right of

objection to individual parties.     See L.R. 83.5(g). The Court will not

construe   the   letter   as   a    formal   objection   the   Findings   and

Recommendation as it is unclear that plaintiff has standing to make such

an objection. See Warth v. Seldin, 422 U.S. 490, 498 (1975) (“In essence

the question of standing is whether the litigant is entitled to have the court

decide the merits of the dispute or of particular issues.”); see also Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992) (The “irreducible

constitutional minimum of standing” requires “injury in fact,” a causal

connection, and redressability.).

      Similarly, the Court does not construe the letter as a motion for the

appointment of counsel, as plaintiff has provided no legal support for such

request. See L.R. 7.1(b) (“Unless the assigned Judge prescribes otherwise,

every motion filed in civil proceedings shall cite to supporting legal
     Case 4:19-cv-00106-RSB-CLR Document 41 Filed 05/27/20 Page 4 of 5




authorities.”). In this civil case, plaintiff has no constitutional right to the

appointment of counsel. Wright v. Langford, 562 F. App’x 769, 777 (11th

Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)).

“Although a court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint

counsel for an indigent plaintiff, it has broad discretion in making this

decision, and should appoint counsel only in exceptional circumstances.”

Wright, 562 F. App’x at 777 (citing Bass, 170 F.3d at 1320). Plaintiff is

not proceeding in this case in forma pauperis and, therefore, lacks any

mechanism for seeking the appointment of counsel. Even if an avenue for

making such request were available, plaintiff has not alleged that this case

is sufficiently complex or novel as to necessitate counsel. See Fowler v.

Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (Appointment of counsel is

“justified only by exceptional circumstances, such as where the facts and

legal issues are so novel or complex as to require the assistance of a trained

practitioner.”).

      To the extent that plaintiff seeks the recovery of funds previously

remitted to her former counsel, this Court is not the proper venue. Her

former counsel is not a party to this action and any claims for recovery of
     Case 4:19-cv-00106-RSB-CLR Document 41 Filed 05/27/20 Page 5 of 5




fees paid would be governed by state law. As such, they must be brought

in a separate action before the state courts.

     SO ORDERED, this 26th day of May, 2020.



                                      ______
                                           ______
                                                ___
                                                  ___________
                                      _______________________________
                                      CHR    PHER L. RAY
                                       HRISTOPHER
                                        RISTOPH
                                      UNITED STATESS MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
